DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-5 are pending.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is greater than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 is missing a period at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5
Claim 1 requires that the neutralizing chemicals offer reactive sites that are “of opposite, or even slightly different chemical potential than a harmful gas”.  It is unclear as to what is meant by this limitation.
Claim 1 requires that there be “a substantially high surface area”.  A review of the instant specification yields no guidance as to how much surface area is required; therefore, this limitation renders the claim indefinite.
Claim 1 requires that a “harmful” chemical be transformed into a “harmless” chemical.  A review of the instant specification yields no guidance as to what constitutes a “harmful” or a “harmless” chemical; therefore, this limitation renders the claim indefinite.
Claim 1 requires that the neutralizing chemical and the harmful chemical “at least partly nullify” one another.  It is unclear as to what is meant by this limitation.
Claim 1 recites the limitation “the neutralizing gas”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 are rejected as being dependent on indefinite claim 1.
Claim 2 requires that the neutralizing chemical offer “neutralization”.  It is unclear as to what is meant by this limitation.  Claim 2 will be interpreted as requiring that the neutralizing chemical be able to react with another chemical.
Claim 3 recites that the neutralizing chemical comprise a barrier.  It is unclear as to how a neutralizing chemical itself can comprise a barrier.  Claim 3 will be interpreted as discussed in paragraph 16 above such that a neutralizing barrier further comprise a barrier.
Claim 3 recites the limitations “the air flow path” and “the media”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4
Claim 4, recites the limitation “the neutralizing barrier”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the inert carriers”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 will be read as being dependent on claim 4 which recites inert carriers.
Claim 5 recites a broad range, “at least 1 to 1”, followed by a narrow range, “greater than 1 to 1”, thus rendering the claim indefinite.  See MPEP 2173.05(c)(I).
Claim 5 recites exemplary language, “such as…”.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/091421 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the structures recited in claim 1 of the reference application meet all the limitations of instant claims 1, 2, and 4.
Claims 1, 2, and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/229739 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the structures recited in claim 1 of the reference application meet all the limitations of instant claims 1, 2, and 4.
Claims 1, 2, 4, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/503146 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/503146 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the structures recited in claim 1 of the reference application meet all the limitations of instant claims 1-4.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,593,007 to Donaldson et al. (herein Donaldson).  U.S. Patent 4,944,916 to Franey (herein Franey) is incorporated by reference into Donaldson, see Donaldson Col 3, lines 64-65.
Regarding claim 1, Donaldson teaches packaging having reactive polymers incorporated into paper and foam core materials (abstract).  Donaldson teaches that the paper and foam core materials are provided with a protective coating to protect the contents of the packaging from undesirable chemical reactions (Col 3, lines 54-61) and that said contents can include cellulose-based materials (Col 4, lines 20-26).  Donaldson teaches that the paper or foam core material is laminated with reactive polymer that reacts with corrosive gas and neutralizing the contents of corrosive atmospheric gases (Col 5, lines 9-14) wherein the reactive polymer incorporates copper (Col 5, lines 16-18).  Donaldson also 
Regarding claim 2, Donaldson teaches all the limitations of claim 1 as discussed above.
As discussed above, Donaldson teaches that the reactive polymer incorporates copper (Col 5, lines 16-18) which meets the claimed limitations.
Regarding claims 3-4, Donaldson teaches all the limitations of claim 1 as discussed above.
Donaldson teaches that the reactive polymer is laminated onto the surface of the packaging material paper or foam substrate as a non-flat film (Col 6, line 58-Col 7, line 9).  Such a configuration would meet the claimed limitations wherein the paper or foam substrate corresponds to the barrier, inert carrier, and/or additional layers recited in the instant claims.
Regarding claim 5, Donaldson teaches all the limitations of claim 4 as discussed above.
Donaldson teaches that film is embossed onto the substrate such that the surface presents a greater surface area to the environment than would an untreated flat surface (Col 6, line 58-Col 7, line 9) which meets the claimed limitations.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783